*18On May 12, 1992, Valovalo Aoelua (hereafter "Valovalo") offered the title "Aoelua," attached to the village of Afono, County of Sua, for registration with the Office of the Territorial Registrar. This, offer attracted the objections of Manu Mika Lealai (hereafter "Manu") and Fetulele Levea Tagoa'i (hereafter "Fetulele"). After the requisite conciliatory attempts before the Office of Samoan Affairs, the Secretary of Samoan Affairs certified an irreconcilable dispute and the matter was then referred to the Land and Titles Division. Trial was set for September 8, 1994, at which time only Valovalo and Manu appeared ready for trial whereas Fetulele informed the court that he was withdrawing his succession claim. After several days of testimony, the matter was taken under advisement.
We are guided in these matters by the four criteria set out in A.S.C.A. § 1.0409(c): (1) best hereditary right; (2) clan support; (3) forcefulness, character and personality, and knowledge of Samoan customs; and (4) value to family, village, and country.
FINDINGS

1. Hereditary Right

Both candidates measured entitlement to his nearest ancestor who held the Aoelua title. On this issue, Valovalo clearly prevails. His father was a former titleholder and thus his degree of hereditary right is 50%. By comparison, Manu claims his hereditary degree to be 12.5%, tracing his ancestral line to his great-grandfather, Moke, whom he claims was also a titleholder.
2. Wish of the Clans
On this issue, the parties were hopelessly at odds as to the family's clans. According to Valovalo's family history, which seems to have varied since the last time this title was previously contested in court, there is only one traditional clan, Leuluvao. Manu's family history, on the other hand, defines clans somewhat novelly, if not oddly, in terms of the five issue of his great-grandfather, together with two other former titleholders, Aoelua Salipopo, said to be his great-grandfather's brother, and Aoelua Uale.
The evidence suggests, however, that in terms of family affairs, the contemporary family practice seems to have evolved with family sides translated roughly in terms of the most recent titleholders. Suffice it to say, however, neither side has presented credible proof of family clan support, simply because this rather divided family has never really met as *19a whole to address the issue of a succeeding titleholder. The evidence merely shows that certain family factions had at different times convened for the purpose of nominating a titleholder. Therefore, the best that can be claimed by each candidate is some family support, but neither the majority nor a plurality of clan support as mandated by A.S.C.A. § 1.0409(c)(2). In these circumstances, we find that neither candidate prevails on this criterion.

3. Forcefulness, Character and Personalty, and Knowledge of Samoan Customs

As to knowledge of Samoan customs, both candidates fared roughly equally well in their responses to the examination by the Associate Judges. In terms of forcefulness, character and personality considerations, we rate Valovalo ahead of Manu. Valovalo has the more impressive education and work credentials. After High School, he joined the United States Navy and subsequently retired after 20 years of active duty. After returning to the territory, Valovalo attended some classes at the American Samoa Community College and began working for the Department of Port Administration in various managerial positions, rising eventually to the position of deputy director of the department which he holds to this day. Manu's accomplishments, on the other hand, while equally important to the community, do not bespeak the same drive and level of ambition shown by Valovalo. Manu, a carpenter by trade, now enjoys retirement after almost 26 years of service rendered to the government. One serious character flaw which Manu has displayed, however, and which has also weighed against him, is his contempt for the law which prohibits the unlawful use of a matai title. See A.S.C.A. §§ 1.0401 et seq. For many years, he has held himself out unlawfully as an Aoelua titleholder within the village, county, and even to the extent of presenting himself to the government for the position of County Chief under the pretext of holding the Aoelua title. Manu's defense in this regard is ignorance of the law, a claim that we find to be neither believable nor an excuse.
In our evaluation of the parties, we rate candidate Valovalo ahead of Manu on forcefulness, character, and personality, but equal on knowledge of Samoan customs. Accordingly, we find Valovalo to prevail over Manu on this consideration.

4. Value to Family, Village, and Country

Both candidates have been involved in various ways in both family and village concerns, including service to their respective churches. On this *20requirement, we find that neither candidate particularly surpasses the other in this regard and, accordingly, we rank them equal.
CONCLUSIONS
Based on the foregoing, we hold that Valovalo Aoelua is qualified to hold the title Aoelua. He prevails over Manu Mika Lealai on the first and third criteria with neither prevailing with regard to the second and fourth. The Territorial Registrar shall, therefore, in accordance with the requirements of A.S.C.A. § 1.0409(b), register the Aoelua title from the village of Afono in candidate Valovalo Aoelua.
It is so ordered.